ACCEPTED
                                                                                          01-15-00060-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     5/15/2015 4:00:47 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                    Daryl Barnes

                                                                        FILED IN
May 15th ,2015                                                   1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                 5/15/2015 4:00:47 PM
                                                                 CHRISTOPHER A. PRINE
ECF                                                                      Clerk
                             Re:  Daryl Barnes et.al.,
                                       V
          Kevin Fulton and National Housing Development Corporation
                         Civil Action No. 01-15-00060



I am counsel in the afore mentioned cause of action styled and captioned.
Appellants Daryl Barnes and Demeatrice Goff hereby moves the Court, pursuant to
Rule 10.5 (b) of the T.R.A.P., Texas Rules of Appellate Procedure, for an
extension of time of thirty days in which to file their Brief. The Brief currently is
due , May 30th 2015.
This is the appellant’s second request for an extension of time, the first being
dismissed as moot due to procedural error. If the Court grants this request, the
Brief will be due on Wednesday, April 30th 2015.
The Record in this case is very long, and numerous exhibits, indeed the docket that
is 201234954 clerks docket is in and of itself an exhibit.

There is also a pending Motion For Recusal of the Honorable Michael Gomez that
was filed into the 129th Judicial District Court on April 17th 2015. The Honorable
court clerk has been contacted on several occassion to inquire as to the date the
Honorable Court will rule on the pending motion.

 The petitioners spoke with the courts clerk on May 6th 2015 again to inquire about
the pending motion and the expected ruling, being told by the court clerk that he
would get back with me, needless to say he never did.

Petitioners (Barnes Contacted the court on May 14th 2015 and reminded the court
clerk of the hard date set in the first court of appeals as to the appellate briefing
deadline of May 30th 2015.The Petitioners was told by the court clerk after inquiry
whether the Honorable Judge would prefer I set it for hearing or set it for
submission The Petitioners was told by the court clerk that the judge would rule
without the necessity of a hearing.
This legal limbo created by the legal status of the pending motion have and will
effect all future filings within the 129th via the petitioners cause of action (
No.2012-34954 ) .

The effect of the legal has created another consequence the petitioners cannot come
to any sensible decision as to the legal avenues and options and their execution.

There is also a pending motion for rehearing that the Honorable Judge Gomez has
not ruled on. This too,has added to the legal void the appellants find themselves.
Petitioners request for mandamus review or the Filing of the petitioners appellate
brief…… we do not know and can’t possibly make the appropriate legal decision
without some movement on the part of the Honorable Michael Gomez.

Appellants’ are in contact with administrative Judge of the District court in Harris
County and hope to remedy the situation soon.

The petitioners are cognizant that the Court disfavors extensions of time and rarely
grants those greater than fourteen days. But given the voluminous Record and the
importance of briefing of the highest quality to at least the petitioner’s liberty and
the Court’s decision-making process, the appellant requests thirty days to make
certain that the issues on appeal are fully briefed and presented well to the Court

The appellants beg the courts indulgence at this point

Accordingly, this Court should extend the time in which to file the Brief of the
Appellant until April 19th2015.

Wherefore, Appellant s Daryl Barnes and Demeatrice Goff respectfully requests an
extension of time of thirty days in which to file his Brief.
                                                      Respectfully submitted,

Daryl Barnes                                               /s/Daryl Barnes
Demeatrice Goff                                          /s/ Demeatrice Goff
7741 James Franklin
Houston, Tx 77088
Email: dbarnes.humble@gmail.com
Email: dgoff.humble@gmail.com
Phone (832)988-0403
                                                          Respectfully Submitted
Cc all attorneys of record




Daryl Barnes                                                    /s/ Daryl Barnes
dbarnes.humble
832-988-0403




                                Certificate of Service
       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties which are listed below
on March 16th 2015 as follows:
defendant[Kevin Fulton]
Attorney for Defendant Kevin Fulton Valex Duke Amos
              By fax email ECF

Defendant National Housing Development Corporation
General Counsel Phillip Lee
9421 Haven Avenue
Rancho Cucamonga, CA 91730
Phone: (909) 483-2444
Fax: (909) 483-2448
By Email Fax and ECF